Citation Nr: 1037944	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-07 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for tinea versicolor, 
currently rated 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of a right 
distal fibula fracture, currently rated 20 percent disabling.  

3.  Entitlement to an increased rating for anxiety and depressive 
disorder, currently rated 50 percent disabling.  

4.  Entitlement to a total rating for compensation purposes based 
upon individual unemployability.  


REPRESENTATION

Appellant represented by:	Brooks D. McDaniel, Agent


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to November 
1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office in Roanoke, Virginia (RO).  


FINDINGS OF FACT

1.  On July 30, 2010, prior to the promulgation of a decision in 
the appeal, the Veteran testified at a hearing before the Board 
that he wished to withdraw the appeals of entitlement to 
increased ratings for tinea versicolor and residuals of a right 
distal fibula fracture.  

2.  The Veteran's anxiety and depressive disorder has been 
manifested throughout the appeal period by anxiety and 
depression, irritability, anger, and occasional panic attacks, 
and rare suicidal ideation without intent or plan.  The evidence 
of record shows that the Veteran has remained alert and fully 
oriented, had good grooming and hygiene, normal speech, clear and 
logical thought processes, no homicidal ideation, and no 
obsessional rituals that interfered with routine activities.  

3.  The Veteran's service-connected disabilities precluded him 
from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of 
entitlement to an increased rating for tinea versicolor have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).  

2.  The criteria for withdrawal of the appeal of the issue of 
entitlement to an increased rating for residuals of a right 
distal fibula fracture have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).  

3.  The criteria for a disability rating in excess of 50 percent 
for the service-connected anxiety and depressive disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9413 (2009).  

4.  The criteria for a total rating for compensation purposes 
based upon individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Letters dated in July 2006 and November 2007 
satisfied the duty to notify provisions, both letters having been 
sent prior to the adjudication of the issues addressed in each 
letter.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 
(2006); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, as well as his identified VA medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has been 
accorded two VA examinations for his service-connected 
psychiatric disability, in September 2006 and January 2010.  The 
January 2010 examiner specifically discussed the effect of the 
disability on the Veteran's employability.  This opinion was 
based upon an examination of the Veteran and a review of his 
claims file, and the examiner provided a rationale for the 
conclusion reached.  The Board therefore concludes that the 
medical opinion is adequate for evaluation purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  

VA and non-VA medical treatment records identified by the Veteran 
have been obtained.  Service medical and personnel records were 
obtained in previous adjudications.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

Tinea versicolor and right fibula fracture 

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the Veteran or by his authorized representative.  Id.  In 
the present case, prior to the promulgation of a decision in the 
appeal, the Veteran testified at a hearing before the Board on 
July 30, 2010, that he wished to withdraw the appeals of 
entitlement to increased ratings for tinea versicolor and 
residuals of a right distal fibula fracture.  Hence, there 
remains no allegation of error of fact or law for appellate 
consideration of those issues.  Accordingly, the issues of 
entitlement to increased ratings for tinea versicolor and 
residuals of a right distal fibula fracture are dismissed.

Anxiety and depressive disorder

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will be 
expected in all cases.  38 C.F.R. § 4.21 (2009); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

With regard to the Veteran's claim for entitlement to an 
increased rating for his psychiatric disability, the present 
level of disability is of primary concern.  Staged ratings are, 
however, appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Service connection was initially established for adjustment 
disorder with mixed emotional features by a rating decision in 
May 1987.  The Veteran filed his current claim for an increased 
rating on May 24, 2006.  In a May 2007 rating decision, the RO 
recharacterized the disability as anxiety and depressive 
disorder, not otherwise specified, based on the report of a VA 
compensation examiner, and increased the rating for the 
disability to 30 percent, effective May 24, 2006.  Following 
receipt of additional treatment records and the Veteran's 
testimony at a hearing before the RO, a rating decision in 
February 2008 increased the rating for the psychiatric disability 
to 50 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9413, effective from May 4, 2006, the date of the Veteran's 
hospitalization at a VA facility for treatment of his psychiatric 
disability.  The Veteran subsequently perfected his appeal of the 
increased rating issue in March 2008.  

The Veteran testified at the RO hearing and at a hearing before 
the Board in July 2010 as to the severity of his psychiatric 
disability, arguing that his symptoms met the criteria for a 70 
percent rating and that he could not work due to his 
service-connected disabilities.  

The current regulations establish a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.  

Pursuant to Diagnostic Code 9413, anxiety and depressive disorder 
is rated 50 percent disabling when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is objective evidence 
demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  A 100 percent 
rating is to be assigned where there is total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; or 
memory loss for names of close relatives, own occupation or own 
name.  38 C.F.R. § 4.130, Diagnostic Code 9413.  

In evaluating the evidence, the Board has considered the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  For example, a GAF score of 71-80 reflects 
that, if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); and no more than slight 
impairment in social, occupational, or school functioning 
(temporarily falling behind in schoolwork).  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). A GAF score of 41-50 shows 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 31-40 reflects some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at school).  
DSM-IV at 46-47.  

A VA psychological evaluation was conducted in February 2006.  It 
was noted that the Veteran was drinking a case of beer a day and 
used cannabis, cocaine, opiates, and benzodiazapines regularly.  
The examiner indicated that the Veteran's drinking and drug use 
had severely impaired his occupational and social function, 
resulting in housing problems; he was then homeless.  On 
examination, the Veteran had moderate insight and motivation for 
treatment.  He was alert and oriented, with normal memory.  He 
denied any current homicidal ideation or suicidal intent or plan.  
The Veteran reported that he was anxious all the time.  He stated 
that he would become angry when provoked, but did not initiate 
violence.  A GAF score of 40 was assigned.  

On evaluation for a VA treatment program in March 2006, the 
Veteran described symptoms of anxiety, depression, loss of 
interest, low, motivation, racing thoughts, guilt, and 
worthlessness.  He denied any current suicidal ideation, although 
he reportedly had a history of such ideation.  The Veteran 
identified anger as a primary concern; he indicated that he could 
control it, for the most part, but he stated he had anger 
outbursts.  He denied any hallucinations or delusions, although 
he reported some paranoid thought processes.  He was reportedly 
homeless at that time.  The examiner assigned a GAF score of 41.  

The Veteran was hospitalized at a VA facility in May 2006 for 
several days because he had become increasingly irritable and 
paranoid.  He had also recently voiced suicidal ideation.  
Following adjustment of his medications, the Veteran's symptoms 
improved and he was discharged to return to the treatment program 
in which he was enrolled.  

Another VA examiner in June 2006 noted that the Veteran was 
appropriately dressed, with a normal speech pattern, restricted 
affect that was congruent to mood and appropriate, anxious and 
depressed mood, and linear and logical thought processes.  He 
denied delusions, hallucinations, ideas of reference, and 
suicidal or homicidal ideation.  His cognitive function was 
grossly intact.  The examiner assigned a GAF score of 42.  

A VA compensation examination was conducted in September 2006.  
The examiner noted the Veteran's report of "mood swings," 
anxiety, and depression, as well as his history of jail time for 
assault.  On examination, the Veteran was adequately groomed and 
casually dressed.  He was alert and attentive, and completely 
oriented.  He had a normal affect and his mood was moderately 
anxious.  The Veteran's speech was clear and goal-directed.  His 
thought content was rational, and there was no evidence of 
hallucinations or delusions.  The examiner indicated that the 
Veteran's insight and judgment were somewhat weak, but adequate.  
The examiner commented that the Veteran's symptoms were not 
currently severe and that they appeared to be well managed on his 
current medications.  The examiner also noted the Veteran's 
history of alcohol and opiate dependence, both of which were 
reportedly in remission at that time.  A GAF score of 56 was 
assigned.  

VA clinic examiners subsequently noted almost identical symptoms 
and clinical findings, although the severity of the Veteran's 
depression would be worse or improved.  Frequent panic attacks 
were also reported.  The Veteran's insight and judgment varied in 
adequacy.  Examiners invariably assigned a GAF score of 50.  
Examiners in 2009 noted that although the Veteran remained sober, 
he had begun using marijuana to help calm him down.  One examiner 
commented that substance-induced mood disorder could not be ruled 
out.  

On VA compensation examination in January 2010, the Veteran 
reported that he had a lot of anxiety, with occasional chest 
tightness, worry, and indecision.  He stated that his medications 
helped the anxiety at home, but that when out in public, he 
watched his back, which escalated his anxiety.  The Veteran also 
indicated that the medications helped his depression, although he 
always felt rather depressed and sad.  He noted that he would 
sometimes cry and lacked motivation, had lost interest in things, 
and described anhedonia.  The Veteran also stated that he 
significantly isolated himself.  He reported that he tried to 
walk away from any significant conflict and he denied a lot of 
severe outbursts.  He denied assaulting others, but the examiner 
noted the Veteran's history of doing so in the records.  The 
Veteran further reported poor sleep at night.  The examiner noted 
the Veteran's history of polysubstance abuse, which persisted; 
the Veteran admitted to smoking marijuana once or twice a week, 
stating that it made him feel less on guard and more interactive 
with others.  Finally, the examiner indicated that the Veteran 
had been married for the previous year and a half and that he and 
his wife had been together for four years.  The diagnoses were 
polysubstance dependence, antisocial personality disorder, 
anxiety disorder, and depressive disorder.  A GAF score of 53 was 
assigned and the examiner noted that the score was for all of the 
Veteran's psychiatric diagnoses and could not be separated.  

The Veteran's psychiatric manifestations have remained relatively 
stable throughout the appeal period.  Although VA examiners 
between February 2006 and June 2006 assigned GAF scores from 40 
to 42, reflective of very serious impairment, the reported 
symptoms and clinical findings related to the Veteran's service-
connected anxiety and depressive disorder, which were essentially 
identical to those reported later, reflect no more than moderate 
impairment.  However, the treatment records during that period 
included the Veteran's polysubstance dependence.  The examiners 
that assigned the higher GAF scores of 50 to 56 beginning in 
September 2006, noted that the Veteran's polysubstance dependence 
was in remission.  

The manifestations of the service-connected anxiety and 
depressive disorder that were noted by all examiners throughout 
the appeal period were generally no more than moderate, 
consistent with the criteria for a 50 percent rating.  For 
instance, some examiners noted restricted affect, but his speech 
was generally described as normal.  The Veteran's insight and 
judgment were sometimes reported as mildly impaired, while other 
examiners indicated that they were normal.  The record shows that 
the Veteran had difficulty establishing and maintaining effective 
relationships, although his nonservice-connected antisocial 
personality disorder was included as a diagnosis in making this 
finding.  The Veteran reported that he experienced suicidal 
ideation, although without any intent or plan, and this symptom 
was not shown to demonstrate deficiencies in most areas.  In 
addition, he reported frequent panic attacks, though not near-
continuous.  Moreover, although the Veteran was hospitalized for 
several days for psychiatric treatment in May 2006, findings both 
before and after this hospitalization does not show that due to 
the brief period of increased symptomatology that an increased 
rating is warranted.  See 38 C.F.R. § 3.344 (2009) (VA will 
handle cases affected by change of medical findings so as to 
produce the greatest degree of stability of disability 
evaluations).  The Veteran's symptoms of depression and anxiety 
have been reported by examiners to be under fairly good control 
by medication and have overall been shown by the evidence of 
record of no more than moderate in degree.  

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria under the Rating Schedule reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is adequate, and 
no referral is required.  

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the current 50 
percent disability rating for anxiety and depressive disorder 
inadequate.  As noted above, the Veteran's service-connected 
disability is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9413, the criteria of which are found by the Board to 
specifically contemplate the Veteran's level of disability and 
symptomatology.  Throughout the appeal period, the Veteran's 
anxiety and depressive disorder has been manifested by 
depression; anxiety; sleep impairment; occasional panic attacks; 
irritability; rare impulsive and aggressive behavior; avoidance 
of crowds; and rare suicidal ideation, without intent or plan.  
Objectively, the Veteran has been neatly-groomed, appropriately 
dressed, alert, fully oriented, cooperative, and with good eye 
contact.  He has exhibited dysphoric mood, constricted affect, 
fluent speech, logical and goal-oriented thought process, 
adequate intellectual functioning, good judgment, and fair 
insight.  No evidence of homicidal ideation, delusions, paranoia, 
or psychosis was found.  When comparing this disability picture 
with the symptoms contemplated by the Rating Schedule, the Board 
finds that the Veteran's symptoms are contemplated by the 
50 percent disability rating assigned for his service-connected 
anxiety and depressive disorder.  A rating in excess of 50 
percent is provided for certain manifestations of 
service-connected psychiatric disorder but the medical evidence 
of record reflects that those manifestations are generally not 
present in this case.  The medical evidence during the appeal 
period does not demonstrate obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
or effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial disorientation; 
neglect of personal appearance and hygiene; or the inability to 
establish and maintain effective relationships.  Therefore, the 
currently assigned schedular evaluation is adequate and no 
referral is required.  38 C.F.R § 4.130, Diagnostic Code 9413; 
Thun, 22 Vet. App. at 115.  

Staged ratings have been considered.  While there may have been 
day-to-day fluctuations in the manifestations of the Veteran's 
service-connected anxiety and depressive disorder, the evidence 
shows no distinct significant periods of time during the appeal 
period, during which the psychiatric disability varied to such an 
extent that a rating greater than or less than 50 percent would 
be warranted.  Thus, staged ratings are not in order.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased rating for 
anxiety and depressive disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Total Rating For Compensation Purposes Based Upon Individual 
Unemployability

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1).  A total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such 
an instance, if there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard to 
any nonservice-connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19 (2009); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  
Service connection is currently in effect for anxiety and 
depressive disorder, rated as 50 percent disabling; tinea 
versicolor, rated as 30 percent disabling; and residuals of a 
right fibula fracture, rated as 20 percent; for a combined 
evaluation of 70 percent, effective January 24, 2008.  

The medical evidence shows that the Veteran is unemployed.  The 
record indicates that he has been receiving disability benefits 
from the Social Security Administration (SSA) since approximately 
1999, based in part on impairment due to his psychiatric 
disability, but also due to nonservice-connected liver problems, 
including hepatitis C; diabetes mellitus; hypertension; and 
gastroesophageal reflux disease.  The Veteran stated on an SSA 
form in July 1999 that he was fired from his last job for leaving 
work to go to the doctor.  He indicated that he left high school 
in the twelfth grade, although he later earned a general 
equivalency diploma, and that he had previous work experience in 
construction and janitorial work; at a fast food restaurant; as a 
fork lift and machine operator; and as a rural carrier for the 
United States Postal Service.  

None of the VA clinic examiners or the September 2006 VA 
compensation examiner specifically commented on the effect of the 
Veteran's service-connected disabilities on his ability to work.  
The January 2010 VA psychiatric examiner noted that the Veteran 
had taken an incentive therapy assignment at a VA Medical Center, 
but had to leave in 2007 due to treatment for his nonservice-
connected hepatitis C.  The record does not indicate whether that 
position was full-time or whether it could otherwise be 
considered as "substantially gainful employment."  

Nevertheless, the VA examiner who evaluated the Veteran in 
January 2010 submitted an addendum to the examination report in 
March 2010, stating that the GAF score of 53 that was assigned on 
examination in January 2010 was indicative of moderate symptoms 
or impairment.  The examiner noted that while the Veteran 
described anxiety in crowds, he would likely be able to find 
employment in a setting that did not require exposure to large 
crowds.  The examiner stated that the Veteran's symptoms 
suggested poor motivation, "though with prompting from his wife, 
he tends to get going."  Based on the Veteran's history and the 
current examination, the examiner concluded that the Veteran was 
not unemployable due to his service-connected depression and 
anxiety.  

The Board finds that the evidence of record supports entitlement 
to a total rating for compensation purposes based upon individual 
unemployability.  The VA examiner in January 2009 noted that the 
Veteran's right ankle disability produced reduced range of motion 
due to pain that was further reduced by pain on use.  He was 
unable to stand more than a few minutes, walked with an antalgic 
gait, and was unable to walk more than one-fourth mile.  The 
examiner indicated that the disability had a severe effect on 
several areas of the Veteran's daily activities, including 
precluding driving due to pain on use of the gas pedal.  The skin 
disability was noted to cause a rash covering between 20 and 40 
percent of the Veteran's body, with slight flaking on his face.  

The Board has considered the Veteran's educational background and 
his work experience involving primarily manual labor.  Despite 
the March 2010 examiner's opinion that the Veteran's psychiatric 
disability alone did not preclude employment, and affording the 
Veteran the benefit of the doubt, the Board finds that the 
evidence demonstrates an inability to secure or follow a 
substantially gainful occupation due to the combined effects of 
his service-connected disabilities.  Therefore, a total rating 
for compensation purposes based upon individual unemployability 
is warranted.  


ORDER

The appeal of entitlement for an increased rating for tinea 
versicolor, currently rated 30 percent disabling, is dismissed.  

The appeal of entitlement for an increased rating for residuals 
of a right distal fibula fracture, currently rated 20 percent 
disabling, is dismissed.  

An increased rating for anxiety and depressive disorder, 
currently rated 50 percent disabling, is denied.  
A total rating for compensation purposes based upon individual 
unemployability is granted, subject to the law and regulations 
governing the award of monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


